Citation Nr: 1617945	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to November 1973.


This matter is on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During the course of the appeal, the Veteran requested an informal hearing.  However, subsequent to an April 2016 pre-hearing teleconference, in a letter dated April 25, 2016, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran received sharpshooter and expert (grenade) badges and attended nine weeks of light weapons infantry training, exposure to acoustic trauma is conceded.  See, November 2014 deferred rating decision.

In December 2012, a VA examining audiologist reviewed the claims file and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process and opined that Veteran's bilateral hearing loss is not related to his service due to the fact that the STRs failed to show any permanent shift in hearing during service.  The examining audiologist further opined that it is less likely than not that the Veteran's hearing loss is delayed onset hearing loss related to noise exposure during military service based on studies which show that the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  However, the examiner opined that the Veteran's tinnitus which he reported began during military service following exposure to acoustic trauma during service is related to service.

On December 2015 VA audiology examination, the examining audiologist essentially concurred with the December 2012 VA medical opinion.

Notably, in the January 2013 rating decision, the RO granted service connection for tinnitus, based on in-service noise exposure.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.
ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


